 432DECISIONSOF NATIONALLABOR RELATIONS BOARDPeoples Outfitting CompanyandRetail Clerks Inter-national Association,AFL-CIO,Local Union 876.Case 7-CA-7588June 30, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCHAND BROWNOn April 28, 1970, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Peoples Outfitting Com-pany, Detroit, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.CHAIRMAN MILLER, dissenting in part:Iwould dismiss the 8(a)(3) allegation and limitthe findings of 8(a)(1) violations to the instancesof interrogation.The only direct evidence of improper motivationwith respect to the discharge which I can find inthis record is the testimony of the one employee(admittedly a union supporter) to the effect that amanagerial employee stated that "he would have tofind a way to get rid of [the dischargee] becauseshe was causing too much trouble." Two other per-sons were present at the time of the conversation inwhich this remark was alleged to have been made.One was one of the General Counsel's witnesses,employee Moore, who testified concerning the con-versation in general but failed to corroborate thatany such statement was made in the course of it.The other person present was the managerial em-ployee himself, Tell, who testified, "I can't recollectmaking a statement in that particular being. If Imade any mention to Miss Perry in regards to thework, it had to be after discussing the problems thatwe encountered in M cycle and the number of ac-counts that had to be sued and the amount of workthat was applied to those accounts, which was MissPerry's responsibility."The Respondent claims that the discharge had norelationship to union activity and was one of manyterminationsmade because Respondent was insevere financial strains. It is undisputed that a sub-stantialnumber of other employees were ter-minated, and it is also undisputed in the record thatterminations were not effected on any senioritybasis nor had the Employer ever had a policy of ter-minating on a seniority basis. Nor is there any al-legation that other union supporters were selectedfor termination because of their union activities,and the record affirmatively shows that a number ofother union supporters were retained in the employof the Company in the course of the general reduc-tion in force.On the record considered as a whole, I am notpersuaded that the General Counsel has met hisburden of proof in establishing that the discharge ofPerry violated Section 8(a)(3) and (1), nor am Ipersuaded that the evidence will support a findingthat the Employer threatened reprisals for engagingin union activities.Furthermore, the finding of an 8(a)(1) violationbased on an alleged offer of benefit to thedischarged employee to induce her to drop hercharges also rests on highly insecure evidentiarygrounds.The alleged offer came about in atelephone call initiated by the discharged employeeherself and in a context in which the employeevolunteered that she had filed the instant chargebecause the Employer was "fighting me on com-pensation." The Employer's response that he would"stop fighting" on compensation if she dropped thecharge more nearly indicates a desire to amicablyarrange a settlement of what the Employer seemedto regard as her real complaint, rather than any im-proper interference with employees' rights, particu-larly since the employee had volunteered that hermotivation for filing the charge was the attitude ofthe Employer with respect to her claim for unem-ployment compensation.184 NLRB No. 47 PEOPLES OUTFITTING COMPANY433TRIALEXAMINER'S DECISION$50,000were transported and delivered to itsSTATEMENT OF THE CASEWILLIAMW. KAPELL, Trial Examiner: Thismatter, a proceeding under Section 10(b) of theNational Labor Relations Act, as amended, hereincalled the Act, was heard in Detroit, Michigan, onFebruary 24, 1970, with all parties participatingpursuant to due notice upon a complaint' issued bythe General Counsel on December 31, 1969.2 Thecomplaint as amended at the hearing, in substance,alleges that Peoples Outfitting Company, hereafterreferred to as Respondent or Company, in violationof Section 8(a)(1) and (3) of the Act interferedwith, restrained, and coerced its employees bycoercive interrogation, threats of discharge for en-gaging in unionactivities, promise of a benefit forwithdrawing a charge, and by discriminatorilydischarging employee Jacqueline Perry. Respon-dent in its answer admitted the discharge of Perrybut claims it was due solely to economic reasonsconnected with its receivership in a bankruptcyproceeding, and deniedengagingin any violations.All parties were represented and were affordedan opportunity to adduce evidence, to examine andcross-examine witnesses, and to file briefs. A briefwas received from the General Counsel and hasbeen carefully considered. Upon the entire recordin the case, and from my observation of the wit-nesses, I make the following:FINDINGS OF FACT1.COMMERCERespondent, at all times material herein a cor-poration duly organized under the laws of the Stateof Michigan, has maintained its principal office andplace of business at 4600 Merritt Street in the cityof Detroit, Michigan, where it maintains,inter alia,an office and store for the retail sale and distribu-tion of furniture, appliances, and related products.During the year 1969, Respondent, in the courseand conduct of its business operations, derived agross revenue in excess of $500,000 from the retailsale anddistribution of its products, and during thesame period purchased and caused to be trans-ported and delivered to its Merritt Street store andsurburbanbranches in and around Detroit,Michigan, furniture, appliances, and other goodsand materialsvaluedinexcessof $100,000 ofwhich goods and materials valued in excess ofIBased upon a charge filed on October21, 1969, byRetail Clerks Inter-national Association,AFL-CIO, LocalUnion 876, hereafter referred to asthe Union2All dates hereafter refer to the year 1969 unless otherwise noted'The Unionheld two meetings,one on the night of September 23, andthe other on September 30 Prior to each meeting, the Union distributedhandbills in front of Respondent'spremises containing notices of theUnion's meetings' Perry testified that on a few occasions she had been picked up at theend of the day's workin front ofher office by Business Agent Novicoff andstores in and around Detroit,Michigan,directlyfrom points located outside the State of Michigan.Respondent admits,and I find, at all times materialherein it has been an employer engaged in com-merce within the meaning of Section2(6) and (7)of the Act.11.THE LABORORGANIZATION INVOLVEDRespondentadmits,and I find,atalltimesmaterial herein, that the Union has been a labor or-ganization within the meaningof Section 2(5) ofthe Act.III.THE ALLEGEDVIOLATIONSA. The Alleged Interrogation and ThreatAlice Perez, a former employee of Respondent,testified that Supervisor Richard Tell summonedher to his office the morning following a unionmeeting3held the preceding night and questionedher as to whether she and who else attended theunion meeting, to which she replied that she hadnot attended and did not know who did. Shetestifiedfurther that on the day following thesecond unionmeeting,both she and employee JuliaMoore were summoned by Tell to his office wherethey were questioned about the preceding unionmeeting and how many attended. Both employeesreplied that they had not attended the meeting andwere unaware as to who did. According to Perez,Tell also stated that he had heard that employeeJacqueline Perry had attended the unionmeeting,and that she had beenseenriding in the car of aunionman."Perez replied that merely because Perryrode in a unionman's car did not mean she attendedunionmeetings,and denied knowing anythingabout whether Perry attended the union meeting.5Perry testified that following one of the unionmeetingsshewas engaged in conversation byHarold Kaplan, Respondent's president, and that heasked whether it was true that she was dating aunionman and whether she had signed a unionauthorization card. Although present at the hear-ing, Kaplan did not testify.B.The Discharge of Perry and Promise of BenefitPerrybeganworkingforRespondent inNovember 1968 as a regular collector in the collec-tiondepartment.Her job was to telephonedriven homein his car5 JuliaMoore, still employed byRespondent, testifiedthat all she heardwas that Tell asked howthe meeting had gone and how many attended, andthat Perezmentioned Perrywas dating a unionmanTell testified that hequestionedPerez andMoore aboutthe union meeting, thatPerry's namehad been mentioned as beingacquainted with one ofthe union people, andthat he didn't recall whether he stated hewould have to find a way to getrid of Perry but if he did,itwould havebeen in connectionwith her workPerez appearedto be a straightfowardand persuasive witness and hertestimony Is credited 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers delinquent in paying their bills in an ef-fort to have them pay up. Later, she was promotedto a 90-day collector, which involved more difficultcollection work and was regarded as being a job su-perior to that of a regular collector. During theUnion's campaign she solicited employees to signunion cards and attended union meetings. Whenshe reported for work on the morning of Tuesday,October 7, at the timeclock to punch her timecard,Albert Magitz, a collection supervisor, told her thatMr. Tell had pulled her timecard, and he had beendirected to notify her she was no longer employed.6When she asked why, he replied he wasn't sure.?Perry had never received any warning of an im-pending dismissal. A couple of weeks after herdischarge, Perry found a message at her home tocallRespondent. She called and spoke to Kaplanwho asked why she was giving him trouble with theNLRB case, and if she would drop it. When shereplied "you're fighting me on compensation,"8Kaplan said "Well, if you will drop the case, I willnot fight you with your compensation." Perry toldhim that she would think it over.Meanwhile on October 2, Respondent had filed apetitionrequesting reorganizationpursuant tochapter XI of the Federal Bankruptcy Act, and areceiver had been appointed by the United StatesDistrict Court. On the same day Respondent posteda notice on its bulletin board addressed to all em-ployees, advising them of the court proceeding, as-suring them that it was solvent, and stating the nextfew months would be difficult for management, butthe Company would continue to operate as it hadbeen, and was not expecting any interruption of itsnormal routine.InconnectionwithPerry'sdischarge,Telltestified that he had received instructions fromKaplan and the court appointed receiver to lay offemployees according to ability and not seniority,and that about 18 employees, including Perry, werelaid off during September and October. He testifiedfurther that Mr. Wilt, a supervisor, after reviewingPerry's work on October 3 or 4, had recommendedher immediate dismissal because of her poor work.However it was admitted that ordinarily if an em-ployee'swork was found to be delinquent, shewould be warned a couple of times that she wouldbe discharged if she failed to improve. Tell couldonly recall Perry's name of all who were dischargedand stated further that of 360 employees in July,there were only 160 at the end of December.C. Conclusions1.The interrogations and threatTell admittedly interrogated Moore and Perez astowhether they had attended the union meetingand how many others attended. During the sameconversation Tell stated he had heard that Perrywas associating with the unionman, that she had at-tended the union meeting, and that, as foundabove, he would have to find a way to get rid of herbecause she was causing too much trouble. It is alsoundenied that in a conversation following one oftheunionmeetings,Kaplan questioned Perrywhether she was dating a unionman and had signeda union authorization card.In the context of Tell's conversation with Mooreand Perez, his remark about getting rid of Perrycarried the reasonable implication that union activi-ty would lead to her discharge and amply demon-strated Respondent's union hostility.9 The remarkalso carried the threat of similar action in the futureif other employees engaged in union activity. It iswell settled that an employer violates Section8(a)(1) of the Act by threatening to retaliateagainst an employee because of her union activity.N.L.R.B. v. The Bin-Dicator Company,356 F.2d210, 213-214 (C.A. 6), enfg. 143 NLRB 964, asmodified.This rule also applies where the em-ployer's statement, although not an explicit threat,can reasonably be so construed by the employees.SeeN.L.R.B. v. Electric Steam Radiator Corp.,321F.2d 733, 736 (C.A. 6).The interrogation of the employees concerningthe Union was coercive because it took place in anatmosphere of active opposition to the Union,without explanation to the employees of the pur-pose of the questioning under circumstances in-dicating it had no legitimate objective, and wasunaccompanied by any assurance against reprisalSeeBourne v. N.L.R.B.,332 F.2d 47, 48 (C.A. 2);N.L.R.B. v. The Lorben Corp.,345 F.2d 346, 348(C.A. 2); andN.L.R.B. v. Builders Supply Co. ofHouston,410 F.2d 606 (C.A. 5). 1, therefore, findthat by its threat to get rid of Perry and its inter-rogation of Moore, Perez, and Perry, Respondentinterferedwith, restrained, and coerced its em-ployees in the exercise of their statutory rights inviolation of Section 8(a)(1) of the Act.e Her regular workweek was from Sunday to Saturday with payday on thefollowing Thursday'According to Magitz he told her"Well, for various reasonsMany ofthem you know yourself "8 Perry had applied for unemployment compensation and the Companyhad been delinquent in sending the required information to process herclaimPursuant to the General Counsel's request,official notice is taken ofthe Board Order and the enforcement judgment of the Court of Appeals forthe SixthCircuitin a poor case involving Respondent In that Case7-CA-7271,not published,Respondent entered into a settlement stipula-tion (executed on July 29) providing for a Board Order(issued on Sep-tember 2) and court decree(entered on September 12) based on Boardfindings of coercive employee interrogation and a discriminatory dischargeduring March of 1969 These findings provide additional grounds indicat-ing Respondent's union animus PEOPLES OUTFITTING COMPANY4352.The discharge of Perryand promiseof benefitRespondent contends that Perry was dischargedfor economic reasons connected with the chapterXI reorganizationproceeding. Yet, it appears thatshortly before her discharge, Respondent indicatedits sensitivityto the Union's progressby interrogat-ing Moore,Perez,and Perry about the Union. BothTell andKaplan wereaware of Perry'sunionactivi-ty andeach madereference to it in their respectiveconversations.Tell, in fact, predicted that shewould be discharged because she was causing toomuch trouble. This came true when she wasabruptly discharged on Tuesday, October 7, in themiddle of a workweek, after Supervisor Wilt al-legedly reviewed her work during the precedingday and recommended her immediatedismissal.Oddly enough, no evidence was presented to in-dicate in what way she was delinquent in her work.Nor was she previously warned about beingdischargedunless sheshowed improvement in herwork, the procedure ordinarily used in effectingdismissals.Respondent attempted to explain awayitsfailure to resort to the customary method ofdismissingemployees by claiming that an emergen-cy situation had been brought about by its reor-ganization proceeding. However, its posted noticeon the bulletin board on October 2, stated that theCompany would continue to operate routinely andassured the employees of its solvency. There was noreference or inkling that drastic action was contem-plated involving sudden layoffs. Moreover, even as-suming that such drastic action was necessary, thatcircumstancealonewould not justify Perry'sdischarge if antiunion motivation was also involved.Thus, as the court inN.L.R.B. v. West Side CarpetCleaning Co.,329 F.2d 758, 761 (C.A. 6), enfg.136 NLRB 1694, stated: "Even though part of themotivation for ... discharge might have been aneeded cutting of expenses, such circumstancecould not be legally used to effectuate a companionmotive to rid the company of a union protagonist."Nor am I "compelled to accept an employer's state-ment when there is reasonable cause for believingthat the ground put forward by the employer wasnot the true one, and that the real reason was theemployer'sdissatisfactionwith the employee'sunion activity."Great Atlantic and Pacific Tea Co.v.N.L.R.B.,354 F.2d 707, 709 (C.A. 5). See alsoN.L.R.B. v. Tennessee Packers, Inc., Frosty MornDivision,390 F.2d 782 (C.A. 6).Basedon all the evidence, I find that Perry'sunionactivity was undoubtedly a very significant, ifnot theprime,factor in Respondent's decision todischarge her. Moreover, the availability of a lawfulcause for dischargeisnodefense where the em-ployee is actually discharged because ofunion ac-tivity.N.L.R.B. v. Ace Comb Co.,342 F.2d 841, 847(C.A. 8). I accordingly conclude that Respondentdiscriminatorily discharged Perry in violation ofSection 8(a)(3) and (1) of the Act.Pursuant to the General Counsel's unopposedand granted motion, the complaint was amended toinclude an allegation of an additional 8(a)(1) viola-tion based upon Respondent's offer to Perry, madesometime after the filing of the charges, not to con-test her claim for state unemployment compensa-tion due to her discharge if she would drop her un-fair labor practice charges. Undenied testimony wasadduced in support of thatallegation.The GeneralCounsel contends that the aforesaid offer con-stituted a promise of benefit which interfered withthe free exercise of Perry's statutory rights in viola-tion of Section 8(a)(1). I find that Respondent'soffer was an attempt to buy off an unfair laborpractice charge by withdrawing opposition to Per-ry's unemployment compensation claim. Respon-dent thereby engaged in conduct which had a directtendency to frustrate the purposes of Section 7, andalso tended to interfere with Board process inderogation of the public interest, in violation ofSection 8(a)(1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with Respon-dent's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.Upon the foregoing findings of fact and upon theentire record I make the following:CONCLUSIONS OF LAW1.At all times material herein, Respondent hasbeen engaged in commerce as an employer withinthe meaning of Section 2(6) and (7) of the Act.2.At all times material herein, the Union hasbeen a labor organization within the meaning ofSection 2(5) of the Act.3.By discharging Perry on October 7 andthereafter refusing to reinstate her in order todiscourageunionactivities,Respondentdis-criminated in regard to the hire and tenure of heremployment in violation of Section 8(a)(3) of theAct.4.By interrogating employees concerning unionmatters, threatening reprisals for engaging in unionactivities,and offering benefits to employees todrop unfair labor practice charges, Respondent hasinterferedwith, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Sec-tion 7 of the Act in violation of Section8(a)(1).THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend that 436DECISIONS OF NATIONALit cease and desist therefrom and take certain affir-mative action designed to effectuate the policies oftheAct.Having found that Respondent has dis-criminatorily dischargedPerry,Ishall recommendthat it offer her reinstatement to her former or sub-stantially equivalent position,without prejudice toher seniority or other rights and privileges, andmake her whole for any loss of earnings she mayhave suffered as a result of the discriminationagainst her. Backpay shall be computed on a quar-terlybasis and in a manner consistent with theBoard policy set forthinF.W.Woolworth Com-pany,90 NLRB 289 andIsisPlumbing&HeatingCo., 138 NLRB 716.Upon the foregoing findingsof factand conclu-sions of law and upon the entire record in the case,I recommend the following:RECOMMENDED ORDER'°Respondent,Peoples Outfitting Company, its of-ficers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogatingemployeesconcerning unionmatterswithin themeaning ofSection 8(a)(1) ofthe Act.(b) Threatening to discharge employees for en-gaging inunion activities.(c)Offering benefits to employees to drop unfairlabor practice charges.(d)Discouraging membership and activities inRetail Clerks International Association, AFL-CIO,Local Union 876, or any other labor organization,by discriminating in regard to the hire and tenure ofitsemployees, or bydiscriminatingin any othermanner inregard to any term or condition of em-ployment.(e) In any other manner interfering with,restraining,or coercing employees in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Offer Jacqueline Perry immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges, and make her whole for any loss ofpay she may have suffered as the result of herdischarge in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Post at its office in Detroit, Michigan, copiesof the attached notice marked "Appendix."" Cop-ies of said notice, on forms provided by the Re-gionalDirector for Region 7, after being dulyLABOR RELATIONS BOARDsigned by its representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith. 1210 In the event no exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes" In the event that the Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "'= In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 7, in writing,within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTinterrogate our employeesconcerning their union activities or threatendischarges for engaging in such activities orofferbenefits to employees to drop unfairlabor practice charges within the meaning ofSection8(a)(1) of the Act.WE WILL NOTdischargeor discriminateagainstour employees because they havejoined or supported RetailClerksInternationalAssociation,AFL-CIO, LocalUnion 876, orany other labor organization.WE WILL offerJacqueline Perry full rein-statement to her formerjob or, if that job nolonger exists,to an equivalent job and pay herfor any loss of earnings she may have sufferedas a result of her discharge.PEOPLES OUTFITTINGCOMPANY(Employer)DatedBy(Representative) (Title) PEOPLES OUTFITTING COMPANY437This is an official notice and must not be defacedAny questions concerning this notice or com-by anyone.pliance with its provisions may be directed to theThis notice must remain posted for 60 consecu-Board's Office, 500 Book Building, 1249 Washing-tive days from the date of posting and must not betonBoulevard,Detroit,Michigan48226,altered, defaced, or covered by any other material.Telephone 313-226-3200.427-835 0 - 74 - 29